DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 

Response to Amendment
- The amendment filed on October 21, 2020 has been entered.
- Claims 21-40 are pending.
- Claims 21-40 has been added.
- Claims 21-40 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Jocha et al. (Pub. No. US 2013/0010605 A1; hereainfter Jocha) in view of Gareau (Pub. No. US 2017/0005949 A1)
Regarding claims 21 and 31,  Jocha discloses an operation, administration and maintenance (OAM) data transmission apparatus, comprising: at least one processor, (See ¶0029, The network element includes a processor) the at least one processor configured to: obtaining, by a first node, a first data flow of a client; (See ¶0029, The network element 201 can include a network processor 203 that processes packets received from incoming physical ports 221) inserting, by the first node, an OAM data block in the first data flow of the client to obtain a second data flow of the client, (See ¶0023, To insert the OAM packets (tagged frames) into any stage of the packet processing pipeline, a new logical module is added to the OpenFlow switch module; See ¶0038, inject packets (referred to as tagged packets) such as OAM packets into a data flow is dealing with packets to be injected that are generated by an entity (i.e., source) that may not be a part of the OpenFlow forwarding mechanism) and wherein the OAM data is used for OAM detection of the client; (See ¶0023, OAM packets that ensures the OpenFlow OAM packets take the same path through a network between the source and destination of the data flow as the other data packets of the data flow (i.e., data stream); See ¶0054, PIL matches packet data to identify packets for monitoring data flows such as OAM packets and to determine which of the packet processing pipeline stages to forward the data packet to implement the insertion of the data packet into the common data flow)
However, Jocha fails to disclose the data block is a 64B/66B code block that carries data, and distributing, by the first node, the second data flow of the client to at least one slot of a channel corresponding to the client.
(See ¶0055, the 64b/66b stream which is treated as a FlexE client) and distributing, by the first node, the second data flow of the client on at least one slot of a channel corresponding to the client. (See ¶0022,  data flow and interleaving for a FlexE client mux in calendar slots; See ¶0089, The Client field indicates which of the FlexE clients is mapped into a given calendar slot)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify transmitting OAM packets to the client device to include the data can be transmitted in 64B/66B code block in a slot. The motivation to combine is leverage flexible Ethernet to augment or even replace OTN in some transport and switching applications (See ¶0005).
Regarding claims 22 and 32, Jocha fails to disclose the client is an Ethernet client, and wherein the first two bits in the 64B/66B code block represent a synchronization header. 
Gareau discloses the client is an Ethernet client,  (See ¶0033, FlexE clients are Ethernet clients) and wherein the first two bits in the 64B/66B code block (See ¶0081, The FlexE overhead is encoded as a 66b block and is inserted on each PHY 22 of the FlexE group 12) represent a synchronization header.(See ¶0082, so the sync header is 10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify transmitting OAM packets to the client device to include the data can be transmitted in 64B/66B code block in a slot. The motivation to combine is leverage flexible Ethernet to augment or even replace OTN in some transport and switching applications (See ¶0005).
Regarding claims 23 and 33, Jocha  fails to disclose before the distributing step, the method further comprising: performing, by the first node, idle block addition/deletion on the second data flow of the client.
(Figure 2A, See ¶0040, idle insert/delete in the client flow)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify transmitting OAM packets to the client device to include the data can be transmitted in 64B/66B code block in a slot. The motivation to combine is leverage flexible Ethernet to augment or even replace OTN in some transport and switching applications (See ¶0005).
Claims 24-25 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Jocha in view of Gareau and, further in view of Gareau (Pub. No. US 2017/0006360 A1; hereinafter Gareau2).
Regarding claims 24 and 34,  Jocha in view of Gareau fails to disclose a slot of the channel corresponding to the client is one of a plurality of slots of M physical links of the first node.
Gareau2 discloses a slot of the channel corresponding to the client is one of a plurality of slots (See ¶0056, Calendar slots are identified by their PHY number and the slot [0-19] (within that PHY).) of M physical links of the first node. (See ¶0036, The FlexE group 12 refers to a group including 1 to n bonded Ethernet PHYs.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jocha in view of Gareau to include there are slot in a plurality of links. The motivation to combine is using FlexE for C2C interface applications allows next-gen devices to support less interfaces (See ¶0032).
Regarding claims 25 and 35, Jocha in view of Gareau fails to disclose each physical link of the M physical links is a 100G physical link, and wherein each physical link of the M physical links comprises 20 slots.
Gareau2 discloses each physical link of the M physical links is a 100G physical link, (See ¶0055, calendar has a granularity of 5G and has a length of 20 slots per 100G of FlexE group 12 capacity.) and (See ¶0056, Calendar slots are identified by their PHY number and the slot [0-19] (within that PHY).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jocha in view of Gareau to include there are slot in a plurality of links. The motivation to combine is using FlexE for C2C interface applications allows next-gen devices to support less interfaces (See ¶0032).
Claims 26-28 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Jocha et al. (Pub. No. US 2015/0319057 A1; hereinafter Jocha) in view of Gareau (Pub. No. US 2017/0005949 A1) and, further in view of Breslin et al. (Pub. No. US 2011/0110220 A1; hereinafter Breslin).
Regarding claims 26 and 36, Jocha discloses an operation, administration and maintenance (OAM) data transmission apparatus, comprising at least one processor, the at least one processor configured to perform operations comprising: the OAM data is used for OAM detection of the client; (See ¶0032, OAM packets that ensures the OpenFlow OAM packets take the same path through a network between the source and destination of the data flow as the other data packets of the data flow (i.e., data stream); See ¶0066, PIL matches packet data to identify packets for monitoring data flows such as OAM packets and to determine which of the packet processing pipeline stages to forward the data packet to implement the insertion of the data packet into the common data flow) detecting, by the second node, OAM of the client according to the OAM data block; (See ¶0032, he de-multiplex process distinguishes between the OpenFlow data packets and the OpenFlow OAM packets (tagged frames) using an in-switch and/or a controller termination option) and deleting, by the second node, the OAM data block from the second data flow (See ¶0097, OpenFlow switch 907Z, the OAM packet may then be discarded as the associated OpenFlow data flow has reached an endpoint in the OpenFlow network or the last monitored network element in the OpenFlow network)

Gareau discloses receiving, by a second node, (See ¶0141, receiving a node 104) a second data flow of a client from at least one slot of a channel corresponding to the client, (See ¶0022,  data flow and interleaving for a FlexE client mux in calendar slots; See ¶0089, The Client field indicates which of the FlexE clients is mapped into a given calendar slot) wherein the second data flow of the client comprise an OAM data block, wherein the OAM data block is a 64B/66B code block that carries OAM data, (See ¶0022,  data flow and interleaving for a FlexE client mux in calendar slots; See ¶0089, The Client field indicates which of the FlexE clients is mapped into a given calendar slot)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify transmitting OAM packets to the client device to include the data can be transmitted in 64B/66B code block in a slot. The motivation to combine is leverage flexible Ethernet to augment or even replace OTN in some transport and switching applications (See ¶0005).
However, Jocha in view of Gareau fails to disclose removing tagged data to obtain a first data flow of the client.
Breslin disclose removing tagged data to obtain a first data flow of the client. (See ¶0021, 0025, captured data packets to remove unwanted information therefrom and then transmit the data packets (now stripped of the unwanted information) to a monitor or other device; See ¶0046, Analysis of the data packets may include searching for and locating unwanted information, such as routing information, GTP information/header(s), MPLS information/tag(s), and/or other tags in a data packet or a traffic flow of data packets.)

Regarding claims 27 and 37, Jocha fails to disclose the client is an Ethernet client, and wherein the first two bits in the 64B/66B code block represent a synchronization header. 
Gareau discloses the client is an Ethernet client,  (See ¶0033, FlexE clients are Ethernet clients) and wherein the first two bits in the 64B/66B code block (See ¶0081, The FlexE overhead is encoded as a 66b block and is inserted on each PHY 22 of the FlexE group 12) represent a synchronization header.(See ¶0082, so the sync header is 10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify transmitting OAM packets to the client device to include the data can be transmitted in 64B/66B code block in a slot. The motivation to combine is leverage flexible Ethernet to augment or even replace OTN in some transport and switching applications (See ¶0005).
Regarding claims 28 and 38, Jocha  fails to disclose before the distributing step, the method further comprising: performing, by the first node, idle block addition/deletion on the second data flow of the client.
Gareau discloses before the distributing step, the method further comprising: performing, by the first node, idle block addition/deletion on the second data flow of the client.  (Figure 2A, See ¶0040, idle insert/delete in the client flow)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify transmitting OAM packets to the client device to include the data can .
Claims 29-30 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Jocha in view of Gareau, Breslin and Gareau (Pub. No. US 2017/0006360 A1; hereinafter Gareau2).
Regarding claims 29 and 39,  Jocha in view of Gareau and Breslin fails to disclose a slot of the channel corresponding to the client is one of a plurality of slots of M physical links of the first node.
Gareau2 discloses a slot of the channel corresponding to the client is one of a plurality of slots (See ¶0056, Calendar slots are identified by their PHY number and the slot [0-19] (within that PHY).) of M physical links of the first node. (See ¶0036, The FlexE group 12 refers to a group including 1 to n bonded Ethernet PHYs.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jocha in view of Gareau and Breslin to include there are slot in a plurality of links. The motivation to combine is using FlexE for C2C interface applications allows next-gen devices to support less interfaces (See ¶0032).
Regarding claims 30 and 40, Jocha in view of Gareau and Breslin fails to disclose each physical link of the M physical links is a 100G physical link, and wherein each physical link of the M physical links comprises 20 slots.
Gareau2 discloses each physical link of the M physical links is a 100G physical link, (See ¶0055, calendar has a granularity of 5G and has a length of 20 slots per 100G of FlexE group 12 capacity.) and wherein each physical link of the M physical links comprises 20 slots. (See ¶0056, Calendar slots are identified by their PHY number and the slot [0-19] (within that PHY).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Jocha in view of Gareauand Breslin .
Response to Arguments
Applicant’s arguments with respect to claim(s) toward claims 21, 26, 31 and 36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jocha et al. (Pub. No. US 2015/0319057 A1)- The switch reports metrics for a data flow to the controller, wherein the switch forwards a management packet with the data flow and collects the metrics for the data flow.
Birrittella et al. (Pub. No. US 2015/0222533 A1)- The first two bits of a block are the synchronization header (sync header). Blocks are either data blocks or control blocks. The sync header is 01 for data blocks and 10 for control blocks.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817.  The examiner can normally be reached on 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tejis Daya/Primary Examiner, Art Unit 2472